OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by the Appellate Divi*157sion, Second Department, on March 16, 1966. Upon the completion of a hearing on charges of professional misconduct before a Referee, respondent was found to have unnecessarily delayed the prosecution of a divorce action in which he had been retained, to have procrastinated in pursuing a negligence action, and in misleading his client as to the status of the case, and to have failed to file a retainer and closing statement in the same negligence action.
Petitioner, the Departmental Disciplinary Committtee for the First Judicial Department, moves to confirm the Referee’s report, and for an order censuring respondent. Although respondent failed to answer the petition, he did testify before the Referee that he had returned the fee in the divorce action and settled a malpractice suit that the client had instituted against him for his delay in prosecuting the matter, that the negligence action had been settled and his client had received his share of the settlement, and that the failure to file the retainer and closing statement was strictly an oversight.
The Referee found no evidence of venality and noted that respondent had been candid and fully co-operative in his testimony, and appeared when required. However, since respondent has been previously admonished on March 3, 1971, for neglecting a case and misleading the client as to the status of the case, petitioner’s motion should be granted.
Accordingly, the report of the Referee should be confirmed and respondent should be censured for his misconduct.
Murphy, P. J., Sullivan, Markewich, Lupiano and Silver-man, JJ., concur.
Respondent censured.